Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
JOSE RIVERA, individually and on behalf of all others similarly
situated,
Plaintiff COLLECTIVE ACTION
, COMPLAINT
~against-
JURY TRIAL
A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA DEMANDED
RESTAURANT & BAR, and MANUEL CARDOSO, as an
individual,
Defendants.
x
1. Plaintiff, JOSE RIVERA, individually and on behalf of all others similarly situated,

(hereinafter referred to as "Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:
PRELIMINARY STATEMENT

Plaintiff, JOSE RIVERA, individually and on behalf of all others similarly situated,
through undersigned counsel, brings this action against A. CHURRASQUEIRA
INC. d/b/a A. CHURRASQUEIRA RESTAURANT & BAR, and MANUEL
CARDOSO, as an individual, (hereinafter referred to as "Defendants"), to recover
damages for egregious violations of state and federal wage and hour laws arising out
of Plaintiffs employment at A. CHURRASQUEIRA INC. d/b/a A.
CHURRASQUEIRA RESTAURANT & BAR, located at 95-29 Sutphin Boulevard,
Jamaica, New York 11435.

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11.

12.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C, §1331,
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 ULS.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 US.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C,
§§2201 & 2202.

THE PARTIES

Plaintiff, JOSE RIVERA, residing at 117-26 168" Street, Jamaica, New York 11434,
was employed from in or around January 2014 until in or around December 2019 by
Defendants at A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR, located at 95-29 Sutphin Boulevard, Jamaica, New York
11435.
Defendant, A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR is a corporation organized under the laws of New York.
Defendant, A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR is a corporation authorized to do business under the laws of
New York.
Upon information and belief, Defendant, A. CHURRASQUEIRA INC. d/b/a A.
CHURRASQUEIRA RESTAURANT & BAR is a corporation organized under the
laws of New York with a principal executive office at 95-29 Sutphin Boulevard,
Jamaica, New York 11435.
Upon information and belief, Defendant, MANUEL CARDOSO, owns and operates
A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA RESTAURANT & BAR
13.

14.

15.

16.

17.

18.

19,

20.

Upon information and belief, Defendant, MANUEL CARDOSO, is an agent of A.
CHURRAS QUEIRA INC. d/b/a A. CHURRASQUEIRA RESTAURANT & BAR
Upon information and belief, Defendant, MANUEL CARDOSO, has power over
personnel decisions at A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR

Upon information and belief, Defendant, MANUEL CARDOSO, has power over
payroll decisions at A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR |

Defendant, MANUEL CARDOSO, has the power to hire and fire employees,
including the Plaintiff, at A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA
RESTAURANT & BAR, establish and pay their wages, set their work schedule, and
maintain their employment records.

During all relevant times herein, Defendant, MANUEL CARDOSO, was Plaintiff s
employer within the meaning of the FLSA and NYLL. .

On information and belief, A. CHURRASQUEIRA INC. d/b/a A,
CHURRASQUEIRA RESTAURANT & BAR is, at present and has been at all times

relevant to the allegation in the complaint, an enterprise engaged in interstate

commerce within the meaning of the FLSA in that the entity (i) has had employees

engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff, JOSE RIVERA, was employed from in or around November 2011 until in or
around January 2019 by Defendants at A. CHURRASQUEIRA INC. d/b/a A.
CHURRASQUEIRA RESTAURANT & BAR
During Plaintiff JOSE RIVERA’S employment by Defendants, Plaintiffs primary
duties were as a cook, kitchen preparer, while performing other miscellaneous duties

from in or around March 2014 until in or around December 2019.
21.

22.

23.

24,

25.

26.

27.

28.

29.

30.

31,

32.

Plaintiff, JOSE RIVERA, was paid by Defendants approximately $800.00 per week
from in or around March 2014 until in or around December 2016.

Plaintiff, JOSE RIVERA, was paid by Defendants approximately $850.00 per week
from in or around January 2017 until in or around December 2017,

Plaintiff, JOSE RIVERA, was paid by Defendants approximately $950.00 per week
from in or around January 2018 until in or around December 2018.

Plaintiff, JOSE RIVERA, was paid by Defendants approximately $13.50 per hour
from in or around January 2019 until in or around December 2019.

Plaintiff worked approximately seventy-eight (78) hours or more per week during his
employment by Defendants from in or around March 2014 until in or around
December 2019.

Although Plaintiff JOSE RIVERA worked approximately seventy-eight (78) hours or
more per week during his employment by Defendants from in or around March 2014
until in or around December 2019, Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL. |
Furthermore, Plaintiff, JOSE RIVERA, worked approximately twelve (12) or more
hours per day, six (6) days a week from in or around March 2014 until in or around
December 2019, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Defendants failed to pay Plaintiff, JOSE RIVERA, one (1) week of his salary in the
amount of $850.00.

Defendants requested Plaintiff to pay $1,100.00 in 2016 for unspecified reasons.
Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff

seeks compensatory damages and liquidated damages in an amount exceeding
33.

34,

35.

36.

37,

38.

39,

40,

$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as a
cook, kitchen preparer, or other similarly titled personnel with substantially similar
job requirements and pay provisions, who were performing the same sort of functions
for Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.
Upon information and belief, Defendants employed between 10 and 20 employees
within the past three years subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay. |
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are

known to Defendants and are readily identifiable through Defendants’ records.
41,

42.
43,

44,

46.

47,

48,

49,

50.

51.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act

. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C, §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
52.

53,

54,

55.

56,

57.

58.

59.

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants? New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Unpaid Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Defendants willfully failed to pay Plaintiffs’ wages for hours worked in violation of
29 U.S.C. §206(a).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to compensating the Plaintiffs.
Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
60.

61.

62.

63,

64.

65.

66.

67,

FOURTH CAUSE OF ACTION
Unpaid Wages Under The New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs’ wages for hours worked in violation of New York

Labor Law Article 6.

Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to
recover from Defendants, jointly and severally, their unpaid wages and an amount
equal to their unpaid wages in the form of liquidated damages, as well as reasonable
attorney’s fees and costs of the action, including interest in accordance with NY

Labor Law §198 (1-a).

FIFTH CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R. R. § 142-2.4

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

SIXTH CAUSE OF ACTION

Unlawful Deductions from Wages under the New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
68. Defendants have engaged in a widespread pattern, policy, and practice of violating
the NYLL, as detailed in this Complaint.

69. Defendants made unlawful deductions from the wages of the Plaintiff without his
written consent in violation of NYLL §193 by requiring Plaintiff to pay unspecified
expenses out of pocket.

70. Defendants’ unlawful deductions from the wages of the Plaintiff were not made in
accordance with the provisions of any law or any rule or regulation issued by any
governmental agency, were not for the benefit of the Plaintiff, were not for insurance
premiums, pension or health and welfare benefits, contributions to charitable
organizations, payments for United States bonds, payments for dues or assessments to
a labor organization, or sitnilar payments for the benefit of the Plaintiff.

71. Plaintiff's compensation from Defendants constitute wages within the meaning of the
term “wages” in the NYLL §§190 et seq.

72. The named Plaintiff is an employee within the meaning of the term “employee” in the
NYLL §§190 et seq.

73. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, the amount of his unlawful deductions and an
amount equal to his unlawful deductions in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

SEVENTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

74, Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

75. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of their rate of pay, regular pay day, and such other
information as required by NYLL §195(1).
76. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

E{GHTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
77. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
78 Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195@)
79. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together —

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully request that judgment be granted:
a, Declaring Defendants’ conduct complained herein to be in violation of the

Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

b, Awarding Plaintiff unpaid wages,
c, Awarding Plaintiff unpaid overtime wages;
d. Awarding Plaintiff unpaid spread of hours compensation;

e. Awarding Plaintiff reimbursement for unlawful deductions;

rh

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

g. Awarding Plaintiff prejudgment and post-judgment interest;

h. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

i. Awarding such and further relief as this court deems necessary and proper.
Case 1:20-cv-01352-AMD-JO Document 1 Filed 03/13/20 Page 11 of 12 PagelD #: 11

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This {a day of March 2020.

 

 

Roman Avshalunioy, £sq. (RA 5508)
Helen F, Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-01352-AMD-JO Document 1 Filed 03/13/20 Page 12 of 12 PagelD #: 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSE RIVERA, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA RESTAURANT & BAR, and
MANUEL CARDOSO, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

A. CHURRASQUEIRA INC. d/b/a A. CHURRASQUEIRA RESTAURANT & BAR
95-29 SUTPHIN BOULEVARD
JAMAICA, NEW YORK 11435

MANUEL CARDOSO
95-29 SUTPHIN BOULEVARD
JAMAICA, NEW YORK 11435
